IN THE
                          TENTH COURT OF APPEALS

                                 No. 10-16-00297-CR
                                 No. 10-16-00308-CR

ALVIN BERLIN HILL,
                                                            Appellant
v.

THE STATE OF TEXAS,
                                                            Appellee



                       From the 272nd District Court
                            Brazos County, Texas
          Trial Court Nos. 15-02833-CRF-272 and 15-02834-CRF-272


                          MEMORANDUM OPINION


      Appellant Alvin Berlin Hill has filed a motion to dismiss in appellate court cause

number 10-16-00308-CR. See TEX. R. APP. P. 42.2(a). The substance of the motion shows

that Hill is requesting the dismissal of the appeal from the judgments in both trial court

cause numbers 15-02833-CRF-272 and 15-02834-CRF-272. Appellate court cause number

10-16-00297-CR is the appeal from the judgment in trial court cause number 15-02833-

CRF-272; appellate court cause number 10-16-00308-CR is the appeal from the judgment
in trial court cause number 15-02834-CRF-272. We therefore construe the motion as a

motion to dismiss the appeals in both appellate court cause numbers 10-16-00297-CR and

10-16-00308-CR. See Ex parte Caldwell, 58 S.W.3d 127, 130 (Tex. Crim. App. 2000) (“[I]t is

the substance of the motion that governs, not the title.”). We have not issued decisions

in these appeals, and Hill personally signed the motion to dismiss. The motion is granted,

and these appeals are dismissed.




                                                REX D. DAVIS
                                                Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeals dismissed
Opinion delivered and filed October 5, 2016
Do not publish
[CR25]




Hill v. State                                                                       Page 2